Citation Nr: 1510230	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  10-41 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to a rating higher than 30 percent for cystic acne.  

2. Whether the rating reduction from 100 percent to 0 percent for bilateral hearing loss effective July 1, 2014 was proper.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse



ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to August 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision in October 2009 of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In June 2014, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record. 

In September 2014 the Board remanded the issue for a rating higher than 30 percent for cystic acne for further development.  

The RO in a rating decision in April 2014 reduced the Veteran's bilateral hearing loss from a 100 percent disability rating to a 0 percent rating effective July 1, 2014.  In April 2014 the Veteran filed a notice of disagreement with this determination.  
A Statement of the Case must be sent to the Veteran on this issue.  See Manlicon v. West, 12 Vet. App. 238 (1999).  Thus this issue is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA paperless claims processing system includes photographs received in September 2009.  The other documents in the electronic files are either duplicative of the evidence of record or are not pertinent to the present appeal.  


FINDINGS OF FACT

1. The Veteran was scheduled for a VA examination in October 2014 in relation to his claim for a rating higher than 30 percent for cystic acne; and, he failed to report for the October 2014 VA examination and has not shown good cause for doing so. 

2. Entitlement to a rating higher than 30 percent for cystic acne cannot be established without the scheduled examination.


CONCLUSIONS OF LAW

Entitlement to a rating higher than 30 percent for cystic acne is denied on the basis of the Veteran's failure to report for a VA medical examination.  38 C.F.R. 
§ 3.655(a), (b) (West 2014); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in August 2009 of the criteria for establishing an increased rating, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in October 2009.  Nothing more was required.  

VA also has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  VA treatment records, post-service treatment records, identified and relevant private treatment records, claims submissions, and lay statements have been associated with the record.  The Veteran also was afforded a VA examination in September 2009.  In September 2014 the Board remanded the issue for the Veteran to be scheduled for a VA examination to determine the current level of severity of his service-connected cystic acne.  Subsequently, the Veteran was scheduled for a VA examination in October 2014 for which he failed to report.  The Veteran has not demonstrated good cause for his failure to report nor a willingness to appear for further examination.  The Veteran's statements in the record and the evidence as a whole have been very carefully considered.  

During the June 2014 Board hearing, the undersigned discussed with the Veteran the issue on appeal, the evidence required to substantiate the claim, and asked questions to elicit information relevant to the claim.  This action supplemented VA's compliance with the VCAA, 38 C.F.R. § 3.103, and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  




Analysis

Under 38 C.F.R. § 3.655, when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction, with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b).  VA regulations define an original claim as an initial application on a form prescribed by the Secretary.  38 C.F.R. § 3.160.

Service connection for acne was granted in June 1974.  The Veteran filed his claim for an increased rating in July 2009.  Hence, the claim for a rating higher than 30 percent for cystic acne is not an original claim for compensation as contemplated by the operative VA regulations. 

As a result of testimony offered during his June 2014, the Board found that a VA examination was necessary in order to properly determine the nature and severity of the Veteran's acne.  Specifically, based on the assertion that the acne condition had worsened since a 2009 examination, the Board concluded that the available evidence was inadequate to evaluate the Veteran's service connected disability.  

The record reflects that the Veteran was scheduled for a VA examination in relation to his claim in October 2014.  The record reflects, however, that the Veteran failed to report for the VA examination.  He has failed to provide good cause for his absence (a claimant failing to report for a scheduled examination must show good cause for so doing. See 38 C.F.R. § 3.655; Engelke v. Gober, 10 Vet. App. 396, 399 (1997); Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992)).  In this regard, the Board notes that the December 2014 supplemental statement of the case clearly indicated that the Veteran had failed to report for the scheduled examination, that good cause had not been provided for not reporting, and that the claim would be denied.

The Court of Appeals for Veterans Claims has held, "[t]he duty to assist in the development and adjudication of a claim is not a one-way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If a [claimant] wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  See also Olson v. Principi, 3 Vet. App. 480, 483 (1992). 

In the instant case, a current VA examination is necessary as the Veteran and his spouse assert that his cystic acne increased in severity since his last VA skin examination in September 2009.  See, e.g., June 2014 Board hearing transcript.  Without such examination the evidence is not adequate to make a determination.  The Veteran was scheduled for such an examination and did not appear.  The claim for a rating higher than 30 percent for cystic acne is not an original compensation claim and cannot be decided based on the evidence of record.  38 C.F.R. § 3.160(b).  In this case the criteria for a denial based on application of 38 C.F.R. § 3.655 have been met and the claim must be denied pursuant to the operative regulation.  38 C.F.R. § 3.655(b).  This action is nondiscretionary on the Board's part as evidenced by use of the word "shall" in the regulation.  Accordingly, the claim is denied.


ORDER

A rating higher than 30 percent for cystic acne is denied.  


REMAND

As explained in the Introduction, the Veteran in April 2014 filed a notice of disagreement with the April 2014 rating decision to reduce the rating for his bilateral hearing loss from 100 percent to 0 percent effective July 1, 2014.  The Veteran reiterated his disagreement in an August 2014 statement.  To date, a Statement of the Case has not been sent to the Veteran on this issue.  See Manlicon v. West, 12 Vet. App. 238 (1999).  



Accordingly, the case is REMANDED for the following action:

Issue the Veteran a Statement of the Case on the issue of whether a rating reduction from 100 percent to 0 percent for bilateral hearing loss effective July 1, 2014 was proper.  Only if the Veteran perfects an appeal should the claim be certified to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


